DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of bauxite, polyacrylic acid, tallow propylenediamine in the reply filed on 9/13/22 is acknowledged.  The traversal is on the ground(s) that the number of species is sufficiently few and as such search and examination can be made without serious burden.  This is not found persuasive because:

    PNG
    media_image1.png
    333
    791
    media_image1.png
    Greyscale

Thus, the requirement is still deemed proper and is therefore made FINAL.

Priority
The claims have an effective priority date of the filing of the provisional application: 8/20/19
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/2/20 has been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-5, 8-10 is/are rejected under 35 U.S.C. 102a1 and 102a2 as being anticipated by McDaniel (US 2009/0238988).
McDaniel discloses particles for use as proppants in wells (title).  Example 5 discloses the making of a coated particle by adding a core particle (silica) to a batch mixer, then agitating the particles (meeting the claimed fluidizer since the particles will be sufficiently fluidized/mixed during this process) and adding 17.7 g liquid epoxy (meeting the claimed chemical treating agent) and 2.3 g triethylenetetramine (meeting the claimed crosslinker language of claim 1 and polyamine language of claim 4) at room temperature (meeting the dependent claims of ‘heating’ since the composition/particles are at room temperature which is 20-21C).  The end product is a crosslinked coating (curing of [0113] is the same thing as crosslinking) on the core particle.  The size of the overall particulate with coating is 10-70 mesh [0018], thus elements above anticipate the requirements of claim 1.  Picking bauxite [0033] instead of sand as the core particle is anticipated since only one element (picking bauxite) is chosen from a list of possibilities, as required by claim 2.  17.7:2.3 epoxy (chemical treating agent):triethylenetetramine (crosslinker) in the above described example converts to 7.7:1 which anticipates claim 5.  Elements above further anticipate the requirements of claims 8-10 wherein ‘heating’ to room temperature meets claims 9 and 10.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over McDaniel.
McDaniel includes elements as set forth above.  McDaniel discloses the coating to be 10-40 wt% of the particle, embracing and rendering prima facie obvious the requirements of claim 7.  See In re Wertheim.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over McDaniel in view of Ferm (US 2014/0338915).
McDaniel includes elements as set forth above.  McDaniel discloses coatings and coated proppants such as bauxite for use in wellbores. McDaniel does not disclose wherein the coating is polyacrylic acid crosslinked with tallow propylenediamine.
Ferm discloses particles containing a control release crosslinked active agent (title).  The particles are used in wellbore such as for fracturing operations (abstract) and are the same size as particles used as fracturing particles (fracturing particles are also known as proppants) [0017].  Example 35 discloses wherein the control release crosslinked active agent may be coated onto a substrate particle [0169].  Thus, the particles of Ferm are analogous to the substrate (coated particulates) and use (fracturing/proppants) of McDaniel.  The coating may be polyacrylic acid (the elected chemical treating agent that meets the polymer of claim 3) [0025] crosslinked with an alkyl polyamine such as tallow propylenediamine (the elected crosslinker that meets the polyamine of claim 4) [0027].  The amount of polyacrylic acid (also called scale control agent in Ferm) ranges from 30-95% in the particle [0019].  The overall size of the end particle with coating is 5-4000 microns, which converts to greater than 400 mesh to 5 mesh.  This embraces the particle size range of both McDaniel and the instant claims.  The method of making includes heating from 20-250C [0042], wherein such embraces the room temperature heating of McDaniel, thus there is a reasonable expectation of success of using the mixing/coating process of McDaniel with the particle of Ferm.  During this heating step the composition crosslinks [0042].  The coating aids in reducing scale buildup in oil wells (abstract) during fracturing operations so that squeezing frequency needs can be dramatically reduced and oil producing wells can produce for much longer durations without being shut down for scale removal [0006].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in McDaniel the use of the above polyacrylic/tallow propylenediamine scale control coating, as taught by Ferm, to reduce scale in the formation thereby reducing the times between well shut downs and increasing/improving oil production.
One would expect that the same kind of mixer can be used as taught in McDaniel,(a mixer implicitly fluidizes the particles/coatings) thus elements above meet the requirements of claims 1-5.  The amount of scale control agent (polyacrylic acid) and crosslinker (polyamine) can be adjusted such that the percent release can be controlled over a wide range of aging temperature and times.  The ratio of polyacrylic acid to crosslinker is thusly a result effective variable.  Having more crosslinker would delay the release rate/time of the scale agent, and vice versa.  Increasing/decreasing the amounts of each would embrace and therefore render the requirements of claim 5 prima facie obvious.  Elements above further meet the requirements of claims 6-10.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA BLAND whose telephone number is (571)272-2451. The examiner can normally be reached Mon - Fri 9:00 am -3:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALICIA BLAND/           Primary Examiner, Art Unit 1766